Citation Nr: 0808480	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for residuals of injuries resulting from a 
February 3, 1978 motor vehicle accident, and if so, is there 
a basis to allow the claim.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The appellant served on active duty for training from July 
1977 to December 1977.  The appellant was a member of the 
United States Marine Corps Reserve until December 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appellant has on multiple occasions claimed entitlement 
to service connection for various residuals of injuries 
resulting from a February 3, 1978 motor vehicle accident.  In 
the most recent statement of the case, issued in May 2005, 
the issue was identified as "whether new and material 
evidence has been submitted to re-open a claim for service 
connection for injuries sustained while on Active Duty For 
Training."  It is held herein that new and material evidence 
has been submitted, and that further development is then 
needed on the basis of whether the claim could be allowed.  
The issue on the cover page have been changed to more 
accurately reflect the appellant's contentions. 

The reopened issue of entitlement to service connection for 
residuals of injuries resulting from a February 3, 1978 motor 
vehicle accident is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of injuries resulting 
from a February 3, 1978 motor vehicle accident was most 
recently denied by a January 1991 administrative action.  The 
appellant was notified of this action and of his appeal 
rights at that time and did not appeal the action.  It was 
held that the evidence did not show that he was enroute to 
active duty for training in the United States Marine Corps 
Reserve at the time of the motor vehicle accident in February 
1978.  The January 1991 administrative action is final.  

2.  The evidence received since the January 1991 
administrative action raises a reasonable possibility of 
substantiating the claim as the appellant has submitted new 
evidence showing that he was enroute to a Marine Corps 
Reserve meeting at the time of the February 3, 1978 motor 
vehicle accident.


CONCLUSIONS OF LAW

1.  A January 1991 administrative action denying the 
appellant's claim for entitlement to service connection for 
residuals of injuries resulting from a February 3, 1978 motor 
vehicle accident is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.201, 20.302 (2007).

2.  New and material evidence to reopen the appellant's claim 
for entitlement to service connection for residuals of 
injuries resulting from a February 3, 1978 motor vehicle 
accident has been received since the January 1991 
administrative action.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening the appellant's claim for 
entitlement to service connection for residuals of injuries 
resulting from a February 3, 1978 motor vehicle accident, 
which is considered a grant in full of the benefit sought as 
concerns this issue.  Thereafter, the claim on the merits is 
being remanded in part to ensure compliance with the VCAA.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II. New & Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopenedbecause reopening is a jurisdictional 
determination.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty for training or injury incurred in inactive duty for 
training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  The period of travel to and 
from a period of active or inactive duty for training can be 
included as part of the training duty.

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2007).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007).

The appellant asserts that he has residuals from injuries 
resulting from a February 3, 1978 motor vehicle accident.  He 
contends that when the accident occurred he was on his way to 
active duty for training in the United States Marine Corps 
Reserve.  The problem with the claim historically has been 
that his active duty for training is shown to have ended and 
he is then carried as a member of the Reserve but no orders 
or other official documentation of any type of training on 
February 3, 1978 have been found or produced.

In June 1985, the appellant originally claimed entitlement to 
service connection for residuals of injuries sustained in a 
February 3, 1978 motor vehicle accident.  That claim was 
denied in a March 1986 letter because it was not shown that 
the appellant was enroute to a reserve meeting, or that the 
appellant had a reserve meeting to be enroute to on the 
evening of February 3, 1978.

In 1990, the appellant submitted what he described as 
"orders" to report to drill and attempted to reopen the 
claim.  The orders were dated the year after the motor 
vehicle accident and were not specifically addressed to the 
appellant.  In a December 1990 letter VA disallowed the 
appellant's claim.  Later that month, the appellant submitted 
a statement relaying that he believed that the date of the 
orders was a typographical error, and also reasserting his 
contentions.  In January 1991 the appellant was sent a letter 
stating that his claim remained denied because new and 
material evidence had not been received to show that he was 
enroute to a drill meeting at the time of the motor vehicle 
accident, and there was no official evidence that he was to 
be on any type of duty on the date in question.  A notice of 
procedural and appellate rights was enclosed with the letter.  
The appellant did not file a notice of disagreement with the 
January 1991 administrative action; thus it has become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

The Board notes that its task is to first decide whether new 
and material evidence has been received, as opposed to 
whether or not the evidence actually substantiates the 
appellant's claim.  Since the January 1991 administrative 
action, the appellant has submitted new evidence, including 
statements from two of his sisters, his girlfriend at the 
time of the accident, and his mother and father.  These 
letters essentially state that the appellant's father 
received notice from the appellant's commanding officer that 
the appellant was to report immediately for snow removal 
duty.  The letters state that the appellant's father called 
him at his mother's house to tell him this and that he then 
decided to drive with his two sisters to his father's house 
to drop them off, and pick up either his orders, military 
gear, or both.  The appellant was in a motor vehicle accident 
on the way from his mother's house to his father's house.  
This is an event that the parties are competent to comment on 
and the comments are presumed credible for the purposes of 
reopening.  Thus, based on the presumption of credibility for 
the purposes of reopening, this is considered new and 
material evidence.


ORDER

New and material evidence having been received, the petition 
to reopen the claim for entitlement to service connection for 
residuals of injuries resulting from a February 3, 1978 motor 
vehicle accident is allowed.  To this extent, the claim is 
granted.  


REMAND

As explained above, the appellant's claim for entitlement to 
service connection for residuals of injuries resulting from a 
February 3, 1978 motor vehicle accident has been reopened.  
As noted above the problem with the case has been, and 
despite the reopening remains, there is no official document 
that indicates that the appellant was called for or was 
otherwise scheduled for any type of training on February 3, 
1978.  The "orders" sent in are date in January 1979 and 
refer to training in February 1979.  The year "1979" is 
used numerous times in the document and there is an 
annotation that February 2, 3, and 4 in 1979 were a Friday, 
Saturday, and Sunday.  In 1978, those dates were a Thursday, 
Friday, and Saturday.  The 1979 date is more consistent with 
"weekend" training and makes the most logical sense given 
the internal consistency of the document.

It remains at issue, therefore, whether there was any type of 
duty scheduled on February 3, 1978.  There are very few 
administrative documents on file.  One computer printout 
suggests and entry on duty date of July 1977 and a release 
from duty date of February 3, 1978.  Nowhere else in the 
records does this release from duty date appear.

There is no line of duty report on file.  It is indicated 
that there was a VA Record Management Center in St. Louis 
that might have those records.  It is not shown clearly that 
they were ever contacted for information.

In view of the reopening, and the more recently legislated 
duties to assist since the last denial, there needs to be an 
additional attempt to ascertain whether there was some sort 
of duty on the date in question.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  The AMC/RO should take this opportunity to 
ensure that the appellant has been given proper notice and 
assistance as is required by the VCAA, its implementing 
regulations, and interpretative precedent Court decisions.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and ensure that all notification and 
development is completed as required by 
the VCAA, its implementing regulations, 
and interpretative precedent Court 
decisions.  A VCAA compliant notification 
letter should be issued for the 
appellant's claim for entitlement to 
service connection.  The appellant and his 
representative should have the opportunity 
to respond.

2.  The AMC/RO should obtain from the SSA 
any relevant disability determinations for 
the appellant and all underlying records 
associated with the determinations.  All 
records/responses received should be 
associated with the claims file.

3.  The AMC/RO should attempt to contact 
that appellant's reserve unit and attempt 
to ascertain whether his unit was called 
to some type of training, either on an 
emergency or regularly scheduled basis, on 
February 3, 1978.  The reserve unit, and 
any other appropriate locations should be 
contacted to ascertain whether duty was 
scheduled for that date.  If it is not 
possible to ascertain that there was 
training, all attempts to obtain the 
records should be reflected in the claims 
folder.

4.  Thereafter, the appellant's entire 
file should then be reviewed, including 
the additional evidence submitted by the 
appellant and any other evidence obtained, 
and his claim readjudicated.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


